Case 1:19-cv-00370-EAW Document6 Filed 03/22/19 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

ADHAM AMIN HASSOUN,
Petitioner, ORDER
V. 1:19-CV-00370 EAW
JEFFREY SEARLS, in his official
capacity Acting Assistant Field Office
Director and Administrator of the Buffalo

Federal Detention Facility,

Respondent.

 

Pro se Petitioner, Adham Amin Hassoun (“Petitioner”), is a civil immigration
detainee currently held at the Buffalo Federal Detention Facility. He claims, by his
attorney, that he is “‘a stateless Palestinian man who has been ordered removed from this
country,.”’ but no country has agreed to accept him since the end of his criminal sentence
17 months ago. (Dkt. 1 at 5). Subject to a final order of removal, Petitioner claims that
he has been in United States Immigration and Customs Enforcement (“ICE”) custody for
far longer than the 90-day removal period and that he currently is being detained
indefinitely in violation of the Constitution. See generally 8 U.S.C. § 1231(a)(1) (Attorney
General, succeeded by the Secretary of Homeland Security for this purpose, must remove
alien within 90 days of final order of removal), (a)(6) (“An alien ordered removed... may
be detained beyond the [90-day] removal period... .”); Zadvydas v. Davis, 533 U.S. 678,

700-01 (2001) (presumptive limit to reasonable duration of detention under § 1231(a)(6) is

-|-

 

 
Case 1:19-cv-00370-EAW Document6 Filed 03/22/19 Page 2 of 5

six months); see also 8 U.S.C. § 1226(c) (Attorney General required to detain certain
aliens); Jennings v Rodriguez, 138 S. Ct. 830, 851 (2018) (reserving determination on
merits of due process arguments regarding extended detention without bond). Petitioner
has paid the $5.00 filing fee.

In a prior decision and order ruling upon an earlier filed petition, Chief District
Judge Frank P. Geraci, Jr. found that the Government could not establish that Petitioner
would be removed to another country within the reasonably foreseeable future under
Zadvydas v. Davis, 533 U.S. 678 (2001), and, therefore, Petitioner’s detention had become
unlawful, see Hassoun v. Sessions, 1:18-cv-00586-FPG, Dkt. 46 (Jan. 2, 2019). Chief
Judge Geraci granted the petition and directed, inter alia, that the Government release
Petitioner by March 1, 2019, unless ordered otherwise. Jd. at 15. However, the
Government was not precluded from continuing Petitioner’s detention on any other
“permissible basis under applicable statutes and regulations.” Jd.

On February 22, 2019, Respondent filed a notice informing Chief Judge Geraci that
ICE intended to detain Petitioner beyond March 1, 2019, on account of special
circumstances. Jd., Dkt. 55. Chief Judge Geraci determined that Respondent’s notice
complied with his prior order and that no further notice was required. Jd., Dkt. 58. On
March 5, 2019, Chief Judge Geraci denied Petitioner’s subsequent motion for an expedited
status conference and to reopen the case. /d., Dkt. 60.

In the instant Petition, Petitioner claims that the regulation relied on by the

Government to continue his detention, 8 C.F.R. § 241.14(d), is unlawful, unconstitutional,
Case 1:19-cv-00370-EAW Document6 Filed 03/22/19 Page 3 of 5

and violates substantive and procedural due process protections (Dkt. 1 at ff 8-9). He
therefore seeks relief under 28 U.S.C. § 2241.

Respondent has filed a letter pursuant to Rule 5.1(e) of the Local Rules of Civil
Procedure, stating that the instant matter is related to Hassoun v. Searls, Case No. 1:18-cv-
00586-FPG. (Dkt. 3). Local Rule 5.1(e) provides that each attorney in a civil case “has a
continuing duty to notify the Clerk promptly when the attorney has reason to believe that
said case is related to some other pending civil or criminal action(s) such that its assignment
to the same Judge would avoid unnecessary duplication of judicial effort.” As Petitioner
indicates in his responsive letter, the plain language of this Rule requires such notice only
when an attorney’s case relates to “some other pending” civil or criminal matter. Jd.
(emphasis added); (see Dkt. 5).

The civil action that was pending before Chief Judge Geraci has since closed prior
to the filing of the instant Petition, see Hassoun v. Searls, Case No. 1:18-cv-00586-FPG,
Dkt. 56, and Petitioner’s motion to reopen that case was denied on March 5, 2019, id., Dkt.
60. Asaresult, there is no reason to conclude that the reassignment of this matter to Chief
Judge Geraci “would avoid unnecessary duplication of judicial effort.” L.R. Civ. P. 5.1(e).
Furthermore, Petitioner is also a Plaintiff in a separate action currently pending before the
undersigned. See Community Justice Clinic v. Dep’t of Justice, Case No. 1:19-cv-00309-
EAW. Although Respondent argues that “[i]t is not clear” whether Community Justice
Clinic is sufficiently “related” to the instant § 2241 proceeding for purposes of Local Rule
5.1(e) (see Dkt. 3), Petitioner contends that the disclosure sought in Community Justice

Clinic is relevant to issues pertaining to his continued detention (Dkt. 5). A review of the

-3-
Case 1:19-cv-00370-EAW Document6 Filed 03/22/19 Page 4 of 5

Complaint filed in Community Justice Clinic indicates that the records sought in that case
are indeed pursued for the purpose.of challenging Petitioner’s continued detention under
the regulation identified in his Petition. Community Justice Clinic v. Dep’t of Justice, Case
No. 1:19-cv-00309-EA W, Dkt. 1 at 4§ 1, 3, 11.

Therefore, because Hassoun v. Searls, Case No. 1:18-cv-00586-FPG is no longer
“pending” before Chief Judge Geraci, and since the undersigned is currently presiding over
a pending civil action related to Petitioner’s § 2241 Petition, the instant matter will remain
assigned to the undersigned.

ORDER

IT IS HEREBY ORDERED that within 45 days of the date of this Order,
Respondent shall file and serve an answer responding to the allegations in the Petition;
and it is further

ORDERED that within 45 days of the date of this Order, Respondent shall file
and serve, in addition to his answer, a memorandum of law addressing each of the issues
raised in the Petition and including citations to supporting authority and applicable sections
of the Immigration and Nationality Act; and it is further

ORDERED that within 45 days of the date of this Order, instead of his answer,
Respondent may file a motion to dismiss the Petition, accompanied by appropriate exhibits
demonstrating that an answer to the Petition is unnecessary; and it is further

ORDERED that Petitioner shall have 25 days after his receipt of the

Respondent’s answer or motion to dismiss to file a written response; and it is further
Case 1:19-cv-00370-EAW Document6 Filed 03/22/19 Page 5of5

ORDERED that the Clerk of Court shall serve a copy of the Petition, together with
a copy of this Order, electronically via a Notice of Electronic Filing to the United States
Attorney's Office, Western District of New York at USANYW-Immigration-

Habeas@usdoj.gov.
SO ORDERED.

  

United States District Judge

   

Dated: March 22, 2019
Rochester, New York

 
